 Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 1 of 8         PageID 511




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                 INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                      1:19-CR-10041-JDB

         Defendants.

               DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS

        COMES NOW, Defendant Charles Alston (“Defendant”), by and through

undersigned counsel, and provides notice to the Court of his voir dire questions. The

questions are as follows:

     1. What city do you live in?

     2. Does anyone own your home/residence?

     3. Does anyone rent your home/residence?

     4. Education

        a. How many of you have a GED?

        b. How many of you have a high school diploma?

        c. How many of you attended college?

        d. How many of you attended graduate school?

     5. Employment

        a. How many of you work in the medical profession?


                                    Page 1 of 8
Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 2 of 8       PageID 512




    b. How many of you work in a supervisory position?

 6. Clinic

    a. Have you ever been treated at an urgent care clinic?

    b. Have you ever been treated at a pain management clinic?

    c. Does anyone have private insurance?

    d. Does anyone have TennCare?

 7. Pain Medicine

    a. Have you, a friend, or family member ever been prescribed pain

       medication?

    b. Have you, a friend, or family member ever refused pain treatment?

    c. Have you, a friend, or family member ever been denied treatment for pain?

    d. Have you, a friend, or family member ever been addicted to pain

       medication?

    e. Have you, a friend, or family member ever been to a rehab facility?

    f. Has anyone ever taken more medication than prescribed or recommended

       (for example, four Advil instead of two for headache or back pain)?

    g. Does anyone regularly take prescribed medication for a medical condition?

 8. Have you or a member of your family ever served in the military?

 9. Do you belong to any social, civic, professional or religious organizations?

 10. Have you ever donated money or time to any law enforcement organization?


                                  Page 2 of 8
Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 3 of 8           PageID 513




 11. Have you ever donated money or time to any victim’s rights organization?

 12. Have you ever donated money or time to any rehab or addiction program?

 13. How any of you have voted in the last five years?

 14. Are you involved in local politics in the city or county?

 15. Have you ever held a political position, e.g. city council, school board, etc.?

 16. Have you ever held a position of authority outside of your employment, e.g.

     Home Owner’s Association, Volunteer Organization, Sports Organization,

     etc.

 17. Do you generally read magazines or newspapers?

 18. Do you have any bumper stickers on your vehicles?

 19. Do you have a favorite radio talk show host(ess) that you regularly listen to?

 20. Have any of you served on a Grand Jury before (state or federal)?

 21. Have any of you served on a Trial Jury before (state or federal)?

 22. Have you or a close friend or family member ever been a party to a lawsuit?

 23. Have you or a close friend or family member ever been arrested, charged or

     convicted of a criminal offense, other than for a traffic violation?

 24. Have you or a close friend or family member ever been the victim of a crime?

 25. Have you or a close friend or family member ever been employed in the

     criminal justice system, either as law enforcement or in a prosecutor’s office?




                                    Page 3 of 8
Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 4 of 8         PageID 514




 26. Have you or a close friend or family member ever received any legal training,

     practiced law, or worked in an attorney’s office?

 27. Does anyone have any beliefs or opinions regarding law enforcement which

     would cause you to be biased for or against the government or the defendants?

 28. Would any member of the panel tend to believe or disbelieve the sworn

     testimony of a witness solely because that witness is law enforcement?

 29. Does anyone believe that an accused must have done something because they

     are in court?

 30. Do you believe every person has a right to a competent and vigorous defense?

 31. Do you believe that every person is presumed innocent, regardless of the

     seriousness of the charges pending against them?

 32. Have any of you ever applied for a criminal warrant to have someone arrested?

     Please give details.

 33. Have any of you ever appeared as a witness in a criminal case either at trial or

     a grand jury? If so, please give details.

 34. Do any of you believe a defendant in a criminal trial must prove his/her

     innocence?

 35. Does anyone believe that because of our laws, too many criminals go free?



     Respectfully submitted this 30th day of December 2019.


                                    Page 4 of 8
Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 5 of 8   PageID 515




                                              /s/ Manubir S. Arora
                                              MANUBIR S. ARORA
                                              Georgia Bar No. 061641
                                              75 W Wieuca Rd. NE
                                              Atlanta, Georgia 30342
                                              Office (404) 881-8866
                                              Facsimile (404) 865-3525
                                              manny@aroralascala.com

                                              /s/ Worrick Robinson
                                              WORRICK ROBINSON
                                              Tennessee Bar No. 015009
                                              446 James Robertson Pkwy
                                              Suite 200
                                              Nashville, TN 37219
                                              Office (615) 726-0900
                                              wrobinson@rrylaw.com




                                Page 5 of 8
 Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 6 of 8         PageID 516




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION

 UNITED STATES OF AMERICA,

 v.                                                INDICTMENT NO.

 CHARLES ALSTON, M.D., et al.,                     1:19-CR-10041-JDB

       Defendants.

                            CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and foregoing

DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS upon all parties involved

via the federal e-filing system.

      This 30th day of December 2019.

                                                    /s/ Manubir S. Arora
                                                    MANUBIR S. ARORA
                                                    Georgia Bar No. 061641
                                                    75 W Wieuca Rd. NE
                                                    Atlanta, Georgia 30342
                                                    Office (404) 881-8866
                                                    Facsimile (404) 865-3525
                                                    manny@aroralascala.com

                                                    /s/ Worrick Robinson
                                                    WORRICK ROBINSON
                                                    Tennessee Bar No. 015009
                                                    446 James Robertson Pkwy
                                                    Suite 200
                                                    Nashville, TN 37219
                                                    Office (615) 726-0900
                                                    wrobinson@rrylaw.com


                                    Page 6 of 8
 Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 7 of 8      PageID 517




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                               INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                    1:19-CR-10041-JDB

       Defendants.

                      CERTIFICATE OF CONSULTATION

      I hereby certify that on this day (12/30/19), opposing counsel was contacted

via electronic mail and informed of Defendant’s intention of filing the within and

foregoing DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS, and on this day

(12/30/19), counsel for the Government has not notified Defendant of its stance on

the motion at hand. Notwithstanding, the Government has objected to all other

motions by Defendant.

                                                  /s/ Manubir S. Arora
                                                  MANUBIR S. ARORA
                                                  Georgia Bar No. 061641
                                                  75 W Wieuca Rd. NE
                                                  Atlanta, Georgia 30342
                                                  Office (404) 881-8866
                                                  manny@aroralascala.com

                                                  /s/ Worrick Robinson
                                                  WORRICK ROBINSON
                                                  Tennessee Bar No. 015009
                                                  446 James Robertson Pkwy
                                                  Suite 200
                                                  Nashville, TN 37219

                                   Page 7 of 8
Case 1:19-cr-10041-JDB Document 148 Filed 12/30/19 Page 8 of 8   PageID 518




                                              Office (615) 726-0900
                                              wrobinson@rrylaw.com




                                Page 8 of 8
